Citation Nr: 1107178	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction in the rating for the Veteran's 
service-connected bilateral hearing loss from 20 percent to 
noncompensable (zero percent), based on clear and unmistakable 
error (CUE), was proper.

2.  Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss, prior to September 1, 2006. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss, since September 1, 2006.
 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1969. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

With respect to the Veteran's increased rating claims, the Board 
notes that it is speculative whether the Veteran did infact file 
a substantive appeal.  The April 2007 Supplemental Statement of 
the Case (SSOC) listed one issue, that being "the propriety of 
the decision to reduce the evaluation assigned for bilateral 
hearing loss to 0 percent disabling.  Evaluation of bilateral 
hearing loss, currently as 0 percent disabling."  In his 
substantive appeal the Veteran indicated that he was only 
appealing the "reduction of his service-connected hearing 
loss."  However, in a statement submitted in conjunction with 
his substantive appeal in May 2007, the Veteran indicated his 
dissatisfaction with the percentage of disability assigned to his 
service-connected bilateral hearing loss.  Moreover, in a January 
2011 statement, the Veteran through his representative, framed 
the issue on appeal as one for an "increased rating for hearing 
loss."  As such, the Board will proceed with consideration of 
both issues.


The issue of entitlement to a compensable rating for bilateral 
hearing loss, since September 1, 2006, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The statutory or regulatory provisions extant at the time of 
the August 2000 rating decision were incorrectly applied by the 
RO.

2.  Correctly applying the laws and regulations in effect at the 
time of the RO's August 2000 rating decision to the results of VA 
audiometric testing conducted in June 2000 shows that the 
Veteran's bilateral hearing loss warranted a noncompensable (zero 
percent) disability rating.

2.  Prior to September 1, 2006, the Veteran's bilateral hearing 
loss was manifested by an average pure tone decibel loss of 48.75 
decibels in the right ear with speech recognition of 80 percent 
(Level III hearing loss); and an average pure tone decibel loss 
of 51.25 decibels in the left ear with speech recognition of 88 
percent (Level II hearing loss). 


CONCLUSIONS OF LAW

1.  The RO properly reduced the rating for the Veteran's service-
connected bilateral hearing loss from 20 percent to 
noncompensable (zero percent), based on clear and unmistakable 
error.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.344, 4.85, Diagnostic Code 
(DC) 6100 (2010).

2.  Prior to September 1, 2006, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.102, 3.159, 4.85, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As set out below, the issue of the propriety of the reduction of 
the evaluation for bilateral hearing loss from 20 percent to non-
compensably disabling is based on a finding of CUE in an August 
2000 rating decision.  Although the VCAA is generally applicable 
to all claims filed on or after the date of its enactment, it is 
not applicable to claims based on clear and unmistakable error 
(CUE).  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) held 
that CUE claims are not conventional appeals but rather requests 
for revision of previous decisions.  As a consequence, the VCAA 
(and, it follows, it's implementing regulations) is not for 
application in these matters.  However, the Board observes that 
general due process considerations have been complied with in 
this case. See 38 C.F.R. §§ 3.103, 3.105(a).  

A January 2006 and supplementary May 2006 letter informed the 
Veteran of the proposal to reduce the disability evaluation for 
his service-connected hearing loss from 20 percent to non-
compensable based on CUE. Significantly, the Veteran was provided 
with the reason for the proposed reduction and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation.  The letter also informed the Veteran that, 
unless additional evidence is received within 60 days, his 
hearing loss evaluation would be reduced.  The Veteran submitted 
a May 2006 statement waiving any remaining time to provide 
additional information. 

With respect to the Veteran's increased rating claim for 
bilateral hearing loss, prior to September 1, 2006, proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.   

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records. 

Next, the Veteran was afforded a VA examination in November 2005.  
The Board finds the report of the VA examination to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim.  The Board recognizes that the Veteran's claims 
file was not reviewed as part of the examination.  Such is not 
necessarily fatal to determining the adequacy of the examination.  
Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
the Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on sufficient 
facts or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of the 
case.  The Court indicated that the claims file "is not a magical 
or talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id.   In this regard, the Board observes that the VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, performed the 
requisite audiological testing, and provided the information 
necessary to evaluate his disability under the applicable rating 
criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to this issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.   

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Reduction 

A review of the procedural history of this case reveals that in 
August 2000, the RO issued a rating decision in which it granted 
a 20 percent rating for the Veteran's service-connected bilateral 
hearing loss. The only audiometric testing results available at 
the time of this decision consisted of the results of a VA 
audiological examination conducted in June 2000. 

The Veteran filed an increased rating claim in October 2005.  In 
December 2005, the RO issued a rating decision on this matter.  
At that time, the RO stated that a review of its prior rating 
decision revealed that a clear and unmistakable error had been 
made in assigning a 20 percent disability rating for bilateral 
hearing loss.  The RO stated that it had incorrectly assigned a 
20 percent rating based on the Veteran had right ear hearing 
thresholds of 40 with a speech discrimination of 64 percent and 
the left ear hearing thresholds of 40 with a speech 
discrimination of 62 percent.  Instead, the RO indicated that the 
June 2000 VA examination, which was the source of the only 
relevant test data of record at that time, had reflected speech 
discrimination of 92 percent in the left ear, with an average 
decibel loss of 40.  The RO indicated that the average decibel 
loss for the right ear was 40, with speech discrimination of 96.  
The RO noted that applying the Schedule for Rating Disabilities 
to the objective numerical results of the correct audiometric 
testing clearly showed that no more than a noncompensable rating 
was warranted.

As a result, in the December 2005 rating decision the Veteran was 
formally notified that the RO proposed to reduce the evaluation 
for said disorder.  The Board finds that this rating decision, 
the January 2006 cover letter of the rating decision, and a 
supplementary May 2006 letter complied with the provisions of 38 
C.F.R. § 3.105(e), which requires, inter alia, notification of 
the proposed reduction in evaluation, a statement of the facts 
and reasons for such reduction, such as recent improvement in 
physical condition, and an opportunity to submit evidence 
indicating that the reduction should not be made. 

In May 2006, the Veteran submitted a statement indicating that he 
was waiving any remaining time to provide any additional 
information.  In June 2006, the RO issued a rating decision 
effectuating the proposed reduction in the rating for the 
Veteran's service-connected bilateral hearing loss from 20 
percent to noncompensable, essentially based on clear and 
unmistakable error.  This Veteran then appealed this decision.

Pursuant to 38 C.F.R. § 3.105(a) (2010), 'Previous determinations 
which are final and binding, including decisions of . . . degree 
of disability . . . will be accepted as correct in the absence of 
clear and unmistakable error. Where evidence establishes such 
error, the prior decision will be reversed or amended.'

In order to establish clear and unmistakable error, it must be 
established that: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, would 
have manifestly changed the outcome at the time it was made'; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

Thus, in order to determine whether the August 2000 rating 
decision contained clear and unmistakable error, the Board must 
review the evidence which was of record at the time of the August 
2000 rating decision.

The only medical evidence relevant to the level of severity of 
the Veteran's hearing loss disability of record at the time of 
the August 2000 rating decision consisted of the results of VA 
audiometric testing conducted in June 2000, as noted above.  At 
that time, puretone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
15
15
30
60
55

Puretone threshold levels averaged 40 decibels for both the right 
and left ears. Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in the 
left ear.  The examiner rendered a diagnosis of normal limits 
sloping to moderate sensorineural hearing loss, bilaterally.

There is no clear indication as to why the RO reported that the 
Veteran had speech discrimination scores below 66 percent in both 
ears.  There is simply no data to support such a finding.  
Neither the RO nor the Veteran has provided any explanation.

The relevant laws and regulations extant at the time of the 
August 2000 rating decision were the same as they are at present.  
Essentially, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second.  
To evaluate the degree of disability for bilateral service 
connected hearing loss, the rating schedule has established 
eleven (11) auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound deafness. 
38 C.F.R. § 4.85(h), Table VI (2010).  The assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85, Table VI to the results of the 
audiological testing in June 2000 results in level I hearing in 
the right ear and level I hearing in the left ear.  Applying 
these numeric designations to determine the percentage evaluation 
for hearing impairment found in Table VII, level I hearing in the 
right ear and level I hearing in the left ear warranted a 
noncompensable (zero percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2010).


Thus, the Board finds that the RO's assignment of a 20 percent 
rating in the August 2000 rating decision constituted clear and 
unmistakable error, as 'the statutory or regulatory provisions 
extant at the time were incorrectly applied.'  Correctly applying 
these statutory or regulatory provisions resulted not in a 20 
percent rating, but rather a noncompensable (zero percent) 
rating.  Once the RO realized its error, it properly took steps 
to correct this mistake, and all of the procedural safeguards for 
reducing ratings, as contained in 38 C.F.R. § 3.105(e), were 
fully complied with. Thus, the Board finds that the reduction 
from 20 percent to noncompensable (zero percent) for the 
Veteran's service-connected bilateral hearing loss, based on CUE, 
was proper, and the Veteran's appeal must be denied.

The Board acknowledges that the Veteran's 20 percent rating for 
this disorder had been in effect for at least five years, and 
therefore the provisions of 38 C.F.R. § 3.344(a), which sets 
forth certain regulatory requirements which must be complied with 
before evaluations which have been in effect for five or more 
years may be reduced, is usually considered.  See 38 C.F.R. § 
3.344(c), Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  In any 
case, because this case is based on CUE and not on a finding of a 
stabilization of a disability evaluation 38 C.F.R. § 3.344 is not 
applicable.

III.  Increased Rating- Hearing Loss, Prior to September 1, 2006 
at 20 percent

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As previously noted, in evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical application 
of the rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  

The horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to the 
puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having the 
better hearing acuity and the vertical  row appropriate to the 
numeric designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation Level 
of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b) (2010).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately. 

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report. Martinak, 21 Vet. App. at 455.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination. Id.

Prior to September 1, 2006, the Veteran underwent a VA 
audiological examination in November 2005.  This examination 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
60
65
LEFT
20
25
45
65
70

On the basis of the evidence shown above, his puretone average 
for the right ear was recorded as 48.75.  His puretone average 
for the left ear was recorded as 51.25.  Speech recognition was 
80 percent for the right ear and 88 percent for the left ear.  He 
was diagnosed with bilateral normal to moderately severe high 
frequency sensorineural hearing loss.  

Applying the findings of the November 2005 VA examination to the 
rating criteria for hearing impairment prior to September 1, 
2006, the Board finds that the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  Considering that the Veteran's right ear manifests an 
average puretone threshold of 48.75 decibels, with a 80 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level III impairment.  The 
Veteran's left ear manifests an average pure tone threshold of 
51.25 decibels, and 88 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be that of Level II impairment.  Such falls well 
short of the criteria needed to assign a higher (30 percent) 
rating for hearing loss under 4.85.  

In addition, the November 2005 VA examiner discussed the 
functional effects caused by the Veteran's hearing disability in 
his report.  He noted that the Veteran reported that he could not 
understand speech and perceived no difference between his ears.  
See Martinak, 21 Vet. App. at 455.  Applying these results to 
Table VII, a rating in excess of 20 percent is not warranted 
prior to September 2006.  Indeed, the level of impairment 
demonstrated by the Veteran would not even support a compensable 
(10 percent) rating.

Prior to September 2006, there is a June 2006 audiological 
examination in the file.  Although audiometric threshold testing 
was completed, a controlled speech discrimination test was not 
conducted at that time.  38 C.F.R. § 4.85(a).  The Veteran was 
diagnosed with hearing within normal limits through 1500 H 
sloping to a moderately-severe sensorineural hearing loss, 
bilaterally.  As speech discrimination testing was not completed 
at that time, this audiometric testing cannot be used in 
evaluating his claim.  Moreover, the treating audiologist noted 
that the results of this testing were consistent with the 
previous test results obtained at his November 2005 VA 
examination. 

Based on the evidence above, a rating in excess of 20 percent, 
prior to September 1, 2006, is not warranted. 

With respect to his claim, the Board has also considered the 
statements of the Veteran that his disability warrants a higher 
rating.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's bilateral hearing loss, prior to September 1, 2006 -
has been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 
20 percent for bilateral hearing loss prior to September 1, 2006, 
is not warranted.  

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
evaluation of the Veteran's hearing loss disability was made in 
contemplation of the applicable rating criteria, general counsel 
opinions, and case law.  Although the applicable criteria provide 
for higher ratings, the Board fully explained why a higher rating 
was not warranted.  Given that the applicable schedular rating 
criteria are more than adequate in this case, the Board need not 
consider whether the Veteran's hearing loss picture includes 
exceptional factors.  Referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The reduction from 20 percent to noncompensable (zero percent) 
disabling for the Veteran's service-connected bilateral hearing 
loss, based on clear and unmistakable error, was proper, and thus 
the Veteran's appeal is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
prior to September 1, 2006, is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Increased Rating- Bilateral Hearing Loss- Since September 1, 
2006-  The Board observes that there is a March 2007 VA 
audiological treatment record which reflects mild to moderately-
severe high frequency sensorineural hearing loss.  The record 
indicates that the Veteran was going to be fitted with new 
hearing aids.  In her report, the Audiologist indicated two 
different word recognition scores for each ear.  It is unclear 
whether the Maryland CNC word list was used in this examination.  
Moreover, puretone test results for each frequency were not 
individually reported.  Further clarification is needed as to 
this VA audiological report.   See Savage v. Shinseki, No. 09-
4406 (Vet. App. Jan. 4, 2011).  

Moreover, although the Board is not required to obtain a new 
examination simply due to the passage of time, because this claim 
must be remanded for clarification of the Veteran's March 2007 VA 
treatment record, and in consideration of comments made at that 
time that his hearing had decreased, the Board finds that a new 
examination should be undertaken to evaluate the Veteran's 
hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the Veteran was entitled to a new examination after 
a two year period between the last VA examination and the 
Veteran's contention that the pertinent disability had increased 
in severity); VAOPGCPREC 11-95 (April 7, 1995).

Further, the claims file reflects that the Veteran has received 
medical treatment from the Mountain Home VA Medical Center 
(VAMC); however, as the claims file only includes treatment 
records from that facility dated up to March 2007, any additional 
records should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Mountain Home VAMC beginning in 
March 2007, including audiometric testing 
associated with the March 13, 2007 VA 
treatment record.  Any negative search 
result should be noted in the record. 

2.  Following the development set forth in 
paragraph 1 of this Remand, the Veteran 
should be scheduled for a VA audiological 
examination by a state-licensed audiologist 
to assess the current level of severity of 
his bilateral hearing loss disability.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims file 
has been reviewed.  

The examiner should perform all indicated 
tests and studies, and the examination must 
include at a minimum a puretone audiometry 
test and a controlled speech discrimination 
test using the Maryland CNC word.  The 
examiner should also address any functional 
impairment resulting from the Veteran's 
hearing loss and its effects on his 
ordinary activities.  

In addition, the VA examiner should provide 
an interpretation of the March 2007 VA 
audiological testing. Specifically, if the 
pure tone thresholds are obtained in 
graphical form, pursuant to paragraph 1 of 
this Remand, the examiner should translate 
the graphs of the Veteran's puretone 
threshold levels into numerical form by 
providing the Veteran's puretone thresholds 
at each of the relevant frequencies.  The 
examiner should also clarify whether the 
speech recognition scores are based on the 
Maryland CNC word list, and also which 
recognition scores are accurate as 2 were 
given for each ear.  Further, if the 
examiner is unable to interpret the March 
2007 VA treatment report, the examiner 
should provide a supporting rationale.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


